DETAILED ACTION
	This Office action is in response to the application and preliminary amendment filed July 21, 2022 by which claims 3-6, 8, 11, 12, 14, 16-18, 20, 23, 24, and 26-28 were amended and claims 9, 10, 30, and 31 were canceled. However, it is noted that there is no amendment to claim 23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided”, as in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “more preferably” in claim 8 (see lines 3, 5, and 6 - i.e., three occurrences) renders the claim indefinite, since the claim seeks to set forth a limit, i.e., “less than 0.25 inches”, and then blurs this limit by the phrase “more preferably”. 
	The limitation “the first and second rail” in claim 23 (see lines 2 and 3) lacks proper antecedent basis in the claim.

Allowable Subject Matter
Claims 1-7, 11-21; 22 and 24-29 allowed; and claims 8 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 1, it is noted that U.S. Patent Application Publication No. 2017/0202369 (see Figure 5) is considered to show load bearing members defining a rail (502), with a downward depending abutment (504) that is offset from the second end (i.e., the second end is at the far right of the hooks in Figure 5), a front stop (500) and a pusher (508), but this reference fails to show the mounting plate (as in the middle of 502, 502) extending “outward” from the rails, as is required in line 12. Further, while Figure 3 can be considered to show a mounting plate (unnumbered at rear of Figure 3), that extends “outward” from each rail, as in line 12, the claim (see line 5) requires that each rail have a mounting plate, i.e., two, whereas Figure 3 shows one plate. There would be no motivation to provide each rail with a mounting plate, since this is considered to be hindsight. 
	With respect to claim 1, it is noted that U.S. Patent No. 5,665,304 is considered to show load bearing members (12, 12) defining a rail and a downwardly depending abutment with a downward opening notch (below 14) formed, a front stop (9) and a pusher (5), but this reference fails to show a “mounting plate” on each rail and extending outward and inward from each rail, as claimed (see lines 12-15). 
	With respect to claim 1, it is noted that U.S. Patent No. 5,088,607 fails to show the mounting plate (123) that extends inward and “outward” from the rail (12, 15), as is required in  line 13, and the downward opening notch (129) being formed “between” the mounting plate (123) and the downward depending abutment (at 125), as is required in lines 13-14.
	With respect to claims 12-19 and 22-29, it is noted that U.S. Patent No. 8,453,851 is considered to show load bearing members (181, 182), a baffle plate (98) with a locating flange (22), a front stop (13), and a pusher (12), but this reference fails to show a locating pin overlapping with a downward opening notch, as claimed in claims 12 and 22.
	With respect to claims 12-19 and 22-29, it is noted that U.S. Patent Application Publication No. 2017/0007038 is considered to show load bearing members (112, 114), a locating flange (200) with a pin (156), a front stop (134) and a pusher (230), but this reference fails to show the pin in axial overlap with a downward opening notch, as claimed in claims 12 and 22.
With respect to claims 12-19 and 22-29, it is noted that U.S. Patent Application Publication No.  2009/0223916 is considered to show load bearing members (54, 56), a baffle plate (16) with a locating flange (see left side of Figure 4) with a pin, a front stop (100), but this reference fails to show the locating pin overlapping with a downward opening notch, as claimed in claims 12 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Application Publication No. 2011/0290749 and U.S. Patent No. 6,164,462.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631             
                                                                                                                                                                                           
April 12, 2022